Title: To James Madison from Albert Gallatin, 15 June 1803
From: Gallatin, Albert
To: Madison, James


Sir,
Treasury Department June 15th. 1803.
The law of the 3d. May 1802 having directed that the sums payable by virtue of the convention of the 8th. day of January 1802, between the United States of America, and his Britannic Majesty should be paid in such Instalments, and at such times as are fixed by the said Convention; it seems necessary that this department should be furnished with an official copy of the Convention, and of the date of its ratification. I have the honor to be very respectfully Sir, Your Obed: Servt:
Albert Gallatin
 

   
   RC (DNA: RG 59, ML). In a clerk’s hand, signed by Gallatin; docketed by Wagner.



   
   “An Act making an appropriation for carrying into effect the Convention between the United States of America and His Britannic Majesty,” 3 May 1802, provided for the payment of $2,664,000 to Great Britain in installments “as are fixed by the said convention” (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:192).



   
   The “Convention Regarding Articles 6 and 7 of the Jay Treaty and Article 4 of the Definitive Treaty of Peace,” 8 Jan. 1802, called for payment to be made in three equal, annual installments, beginning one year after the ratification of the convention (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:488–90).


